Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ergler et al. (2015/0182183).
	Regarding claim 1, Ergler discloses a computed tomography device comprising: a holding frame; and a ring mount, the ring mount being movably mounted to the holding frame, and the ring mount including an x-ray detector (Ergler, [0045]), with a semiconductor material, operable in an equilibrium of statistical states of occupation(Ergler [0031]); a first power supply, set up to supply power, in an operating state of the computed tomography device, to a first lot of components of the computed tomography device, the first lot of components being arranged on the ring mount for an image generation process; and a second power supply, separable from the first power supply in terms of circuitry, to supply power to a second lot of components of the computed tomography device in a resting state of the computed tomography device, the components of the second lot being set up to hold the semiconductor material in the equilibrium (Ergler, [0009]; [0046])).  
	Regarding claim 6, Ergler further discloses the second lot of components includes at least one of a heating element to heat the semiconductor material and a light- emitting element to irradiate the semiconductor material.  (Ergler, [0047])

	Regarding claim 9, Ergler further discloses a second regulation device to regulate an irradiation of the semiconductor material, the second regulation device including a second non-volatile-storing regulation element, set up, with a separation of the second regulation device from an electrical power supply, to store at least one of an existing target value of an irradiation and an existing actual value of an irradiation and with a renewed electrical power supply of the second regulation device, to make the at least one of the stored target value and actual value available in the second regulation device.  (Ergler, [0048])
	Regarding claim 10, Ergler further discloses a second transmission path, separable from a first transmission path of the first power supply in terms of circuitry, arranged at least partially on the ring mount and interconnected with the second power supply.  (Ergler, [0042], [0044])
	Regarding claim 12, Ergler further discloses the second lot of components in the ring mount are arranged in an electrically isolated manner. (Ergler, [0040]) 
	Regarding claim 13, Ergler discloses a method for operating a computed tomography device including a holding frame and a ring mount, the ring mount being movably mounted with respect to the holding frame, the ring mount including an x-ray detector with a semiconductor material (Ergler, [0045]), operable in an equilibrium of statistical states of occupation (Ergler, [0031]), the method comprising: supplying, in an operating state of the computed tomography device, a first lot of components arranged on the ring mount with power 
	Regarding claim 14, Ergler further discloses in in the operating state, at least one of a temperature of the semiconductor material and an irradiation of the semiconductor material is regulated in order to maintain the equilibrium with a first accuracy constant, and wherein, in an extended resting mode, at least one of the temperature of the semiconductor material and the irradiation of the semiconductor material are regulated with a second accuracy constant, the second accuracy constant being relatively greater than the first accuracy constant.  (Ergler, [0046]-[0048], “a new condition of equilibrium is established which is no longer significantly influenced in an image capture operation by incident radiation, in particular X-rays” indicating greater accuracy)
	Regarding claim 15, Ergler further discloses in the operating state, at least one of a temperature of the semiconductor material and an irradiation of the semiconductor material is regulated in order to maintain the equilibrium with a first accuracy constant, and wherein, before a system reboot of the computed tomography device for the regulation, at least one of a target value of at least one of the temperature and irradiation and an actual value of at least one of the temperature and the irradiation is stored via a corresponding non-volatile-storing regulation element, and made available for the regulation after the system reboot.  (Ergler, [0046], [0047]; inference – the specific temperature specified is indicated as being maintained permanently, see [0045], permanently necessarily includes prior to and following a reboot)
	Regarding claim 16, Ergler further discloses the second lot of components includes a first voltage supply for applying a bias voltage to the semiconductor material.  (Ergler, [0046])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ergler in view of Carnemark at al. (10,348,125)(date of earliest priority 4/28/2016, published 11/3/2016)
	Regarding claim 2, Ergler lacks explicit teaching of an uninterruptible power supply, interconnectable with the second lot of components.  
	Carnemark teaches an uninterruptible power supply suitable for use in maintaining power to medical devices.  See Carnemark, Col. 1.  It would have been obvious to use an interruptible power supply of the kind discussed in Carnemark to maintain power supply to the detector of Ergler, since Ergler specifies that power is to be maintained to the detector bias voltage supply “permanently” and in order to do this a reliable supply is necessary.
	Regarding claim 3, Ergler further teaches the second lot of components includes a first voltage supply for applying a bias voltage to the semiconductor material.  (Ergler, [0046])

	Regarding claim 11, the combination of Ergler and Carnemark further teaches the second transmission path includes a terminal for a mains cable arranged on the ring mount.  (Carnemark, Col. 3 Lines 52 et seq.; note that incorporation into Ergler necessitates inclusion of the mains terminal somewhere on the ring mount, as if it were located on the ring structure it would rotate in an inconvenient manner)
	It would have been obvious to include a mains terminal in the device of Ergler in order to supply power to the unit from the power grid.
Allowable Subject Matter
Claims 4, 7, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 17, the prior art of record does not disclose, teach, or fairly suggest a third power supply, separable from the first power supply and the second power supply in terms of circuitry, the third power supply being set up, with a system reboot of the computed tomography device, to supply power to the first voltage supply to maintain the bias voltage on the semiconductor material during the system reboot.
	Regarding claim 7, the prior art of record does not disclose, teach, or fairly suggest, “the second power supply is configured so that, with a system reboot of the computed tomography device, the power supply of the second lot of components is interrupted.” (instead, the general teaching is to provide continuous or non-interrupted power, thereby setting up a teaching-away situation)
.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884